Opinion filed October 3, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-13-00272-CV
                                    __________

          IN RE SPARTAN CONSULTING & SAFETY, LLC
                  AND KATRINA MENDENHALL


                          Original Mandamus Proceeding


                     MEMORANDUM OPINION
      This mandamus proceeding concerns the trial court’s entry of an ex parte
restraining order. The real party in interest, Americrane & Equipment, Inc., sought
and obtained a temporary restraining order from the trial court restraining relators,
Spartan Consulting & Safety, LLC and Katrina Mendenhall, from engaging in
various aspects of equipment training pursuant to the terms of an alleged covenant
not to compete. Relators have filed this mandamus proceeding seeking to have the
temporary restraining order declared void on various grounds. We conditionally
grant the petition for writ of mandamus.
      The Texas Rules of Civil Procedure set forth specific requirements for the
granting of injunctive relief, including ex parte restraining orders. “Texas Rules of
Civil Procedure 680 and 684 require a trial court issuing a temporary restraining
order to: (1) state why the order was granted without notice if it is granted ex parte;
(2) state the reasons for the issuance of the order by defining the injury and
describing why it is irreparable; (3) state the date the order expires and set a
hearing on a temporary injunction; and (4) set a bond.” In re Office of Attorney
Gen., 257 S.W.3d 695, 697 (Tex. 2008) (orig. proceeding) (emphasis added)
(internal citations omitted). “Orders that fail to fulfill these requirements are
void.” Id. The restraining order entered by the trial court does not meet all of
these requirements because it does not expressly state the date that the order
expires. Accordingly, the order as written is void under the requirements set out in
the applicable rules of civil procedure. In reaching this holding, we express no
opinion regarding any other alleged deficiency with the restraining order asserted
by relators.
      We conditionally grant the writ of mandamus. The trial court is directed to
vacate its “Temporary Restraining Order and Order Setting Hearing for Temporary
Injunction.” The writ of mandamus will issue only if the trial court fails to act by
October 24, 2013. This holding is limited solely to the validity of the “Temporary
Restraining Order and Order Setting Hearing for Temporary Injunction,” and it has
no effect on any other aspect of the underlying proceeding.




                                                     MIKE WILLSON
                                                     JUSTICE


October 3, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          2